953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re N. Walter GOINS, Petitioner.In re N. Walter GOINS, Claimant in the Matter of theBankruptcy of KTMA Acquisition Corp., a FederalCommunications Commission licensee, Petitioner.In re N. Walter GOINS.
Nos. 91-1433, 91-1622, 91-1644.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and RUTH B. ADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for a writ of mandamus filed September 3, 1991, the supplement thereto, the motion of KX Acquisition Limited Partnership for leave to intervene, the supplement thereto, the motion to strike KX Acquisition's motion, the motion for declaratory relief and emergency stay filed December 4, 1991, the amended motion for a declaratory ruling filed December 11, 1991, the petition for a writ of mandamus filed December 19, 1991, the motion for declaratory relief filed January 2, 1992, the supplement thereto, the petition for a writ of prohibition, the supplement thereto, the supplement to the requests for extraordinary writs, the letter from the FCC dated November 25, 1991, the FCC's statement of position, and the letter from Don R. Johnston dated December 26, 1991, it is


2
ORDERED that the petition for a writ of mandamus filed September 3, 1991 be dismissed as moot to the extent that Goins claims unreasonable delay in the FCC's disposition of his petition for reconsideration and petition for special relief and enforcement action.   It is


3
FURTHER ORDERED that the petition for a writ of mandamus filed September 3, 1991 be denied to the extent that Goins seeks specific action on the merits of the matters before the FCC.   Mandamus "is not available when review by other means is possible,"  Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 78 (D.C.Cir.1984), and Goins has not demonstrated that review in the normal course is unavailable or inadequate.   It is


4
FURTHER ORDERED that the motions for declaratory relief filed December 4, 1991 and January 2, 1992 be denied.   It is


5
FURTHER ORDERED that all remaining matters be dismissed as moot.


6
The Clerk is directed to file this order in each of the above-captioned cases.